       Case 5:18-cr-00258-EJD Document 400 Filed 05/18/20 Page 1 of 4



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,                     Case No. 18-CR-00258-EJD
17
                       Plaintiff,                  DEFENDANT RAMESH “SUNNY”
18                                                 BALWANI’S JOINDER IN MOTION TO
           v.                                      DISMISS SUPERSEDING
19                                                 INFORMATION
     HOLMES, et al.,
20                                                 Judge:   Honorable Edward J. Davila
                       Defendants.
21

22

23

24

25

26

27

28

                                                              DEFENDANT BALWANI’S JOINDER IN MOTION TO
                                                              DISMISS SUPERSEDING INFORMATION, CASE NO.
                                                                                         18-CR-00258-EJD
          Case 5:18-cr-00258-EJD Document 400 Filed 05/18/20 Page 2 of 4



 1           Defendant Ramesh “Sunny” Balwani joins the motion by defendant Elizabeth Holmes to

 2   dismiss the Superseding Information. (Dkt. No. 399). Mr. Balwani respectfully suggests that the

 3   Court could hear the motion at the status conference scheduled for June 16, 2020.

 4           The government filed a Superseding Information on May 8, 2020. Dkt. Nos. 390 & 391.

 5   At no point before or after filing this purported charging document did the government ask

 6   whether Mr. Balwani would waive his grand jury rights. Mr. Balwani’s counsel initiated a call

 7   with the government the next business day, May 11, 2020. See Declaration of Jeffrey B.

 8   Coopersmith ¶ 2. During that call, Mr. Balwani’s counsel asked why the government had filed the

 9   Superseding Information, and followed up in writing summarizing the call and confirming that
10   Mr. Balwani would not waive his constitutional right to be charged by a grand jury. See id. ¶ 2 &

11   Ex. A. On May 13, 2020, counsel for the government responded with an email proposing an

12   arraignment of Mr. Balwani on the Superseding Information on June 16, 2020. See id. ¶ 3 & Ex.

13   B.

14           The government’s new charging instrument is invalid and should be dismissed. The Fifth

15   Amendment’s guarantee is clear—absent a waiver the government cannot charge a felony except

16   on “indictment of a grand jury.” U.S. Const. amend. V. This right is sacred in our constitutional

17   tradition. “The basic purpose of the English grand jury was to provide a fair method for instituting

18   criminal proceedings against persons believed to have committed crimes.” Costello v. United

19   States, 350 U.S. 359, 362 (1956). “Its adoption in our Constitution as the sole method for
20   preferring charges in serious criminal cases shows the high place it held as an instrument of

21   justice.” Id.

22           The Federal Rules of Criminal Procedure also bar the government’s conduct. Under Rule

23   7(a), a felony “must be prosecuted by an indictment.” Such a charge may only proceed on an

24   information “if the defendant—in open court and after being advised of the nature of the charge

25   and of the defendant's rights—waives prosecution by indictment.” Fed. R. Crim. P. 7(b).

26   Although the government never asked, Mr. Balwani contacted the government and confirmed that

27   he does not consent to waive his right to indictment. There can be no arraignment under these

28   circumstances.

                                                                  DEFENDANT BALWANI’S JOINDER IN MOTION TO
                                                        1         DISMISS SUPERSEDING INFORMATION, CASE NO.
                                                                                             18-CR-00258-EJD
         Case 5:18-cr-00258-EJD Document 400 Filed 05/18/20 Page 3 of 4



 1           An arraignment culminates in “asking the defendant to plead to the indictment or

 2   information.” Fed. R. Crim. P. 10(a)(3). That is not possible here. Indeed, federal judges are

 3   advised to “[p]roceed to arraignment on [an] information” only after the defendant has waived

 4   indictment. Federal Judicial Center, Benchbook for U.S. District Court Judges § 1.06(H)(2) (6th

 5   ed. 2013). And the guidance in the Department of Justice’s Criminal Resource Manual1 provides

 6   that “[t]he prosecuting attorney files the information with the presiding judge or magistrate but

 7   the filing does not occur until the defendant waives prosecution by indictment pursuant to Fed

 8   R.Crim.P. 7(b).” Dep’t of Justice, Criminal Resource Manual § 206 (Updated Jan. 22, 2020)

 9   (emphasis added).
10           The government’s purported filing attempts to upset this careful system of checks on

11   prosecutorial power rooted in the Constitution and the law. No grand jury has signed off on

12   expanded charges. Without offering any explanation to defense counsel, the government typed up

13   and filed this document and is now insisting that Mr. Balwani should enter a plea to the felony

14   charges contained in it. The government appears to be trying to bypass the grand jury’s “historic

15   office . . . to provide a shield against arbitrary or oppressive action, by insuring that serious

16   criminal accusations will be brought only upon the considered judgment of a representative body

17   of citizens acting under oath and under judicial instruction and guidance.” United States v.

18   Mandujano, 425 U.S. 564, 571 (1976).

19           Mr. Balwani thus asks the Court to dismiss the government’s Superseding Information.2
20

21

22

23

24
     1
         The status of the Criminal Resource Manual under the current administration is not clear. It is still available on
25       the DOJ’s website, but that website now bears a legend stating: “This is archived content from the U.S.
         Department of Justice website. The information here may be outdated and links may no longer function. Please
26       contact webmaster@usdoj.gov if you have any questions about the archive site.”
     2
         Mr. Balwani reserves his right to move to dismiss on substantive grounds the “Superseding Information” or all
27       or part of any superseding indictment that the grand jury may return when appropriate. Mr. Balwani also reserves
         his right to challenge the government’s filing this Superseding Information in connection with any motions to
28       dismiss a superseding indictment.

                                                                                   DEFENDANT BALWANI’S JOINDER IN MOTION
                                                                    2            TO DISMISS SUPERSEDING INFORMATION, CASE
                                                                                                         NO. 18-CR-00258-EJD
       Case 5:18-cr-00258-EJD Document 400 Filed 05/18/20 Page 4 of 4



 1   Dated: May 18, 2020                    Respectfully submitted,
                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
 2

 3
                                            _____________________________________
 4                                                JEFFREY B. COOPERSMITH
 5                                                   Attorney for Defendant
                                                  RAMESH “SUNNY” BALWANI
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                        DEFENDANT BALWANI’S JOINDER IN MOTION
                                              3       TO DISMISS SUPERSEDING INFORMATION, CASE
                                                                              NO. 18-CR-00258-EJD
